 

Exhibit 10.1

 

FORM OF COMMODITY SUBADVISORY AGREEMENT

 

THIS COMMODITY SUBADVISORY AGREEMENT (this “Agreement”) is made as of this 4th
day of January, 2016, effective as of the 1st day of January, 2016 (the
“Effective Date”), by and among GreenHaven Continuous Commodity Index Master
Fund, a Delaware statutory trust (to be renamed WisdomTree Continuous Commodity
Index Master Fund, the “Fund”), GreenHaven Commodity Services, LLC, a Delaware
limited liability company (to be renamed WisdomTree Commodity Services,
“Manager”), and GreenHaven Advisors, LLC, a Delaware limited liability company
(“Commodity Subadvisor”).

 

WHEREAS, Manager serves as the investment manager for the Fund, pursuant to that
certain Declaration of Trust and Trust Agreement for the Fund (as such agreement
may be modified from time to time); and

 

WHEREAS, Manager desires to retain Commodity Subadvisor to furnish certain
sub-investment advisory services for the Fund upon the terms and conditions
hereafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:

 

1.          Appointment. Manager hereby appoints Commodity Subadvisor to provide
sub-investment advisory services to the Fund in the management of the Fund’s
Commodity Interests and Collateral (as each term is defined in Section 2 below)
for the period commencing on the Effective Date and on the terms set forth in
this Agreement. Commodity Subadvisor accepts such appointment and agrees to
furnish the services herein set forth for the compensation herein provided. All
references to “person” hereon shall include an individual or entity.

 

2.          Services to be Performed. Subject always to the supervision of
Manager, Commodity Subadvisor will furnish an investment program in respect of,
make investment decisions for, and place all orders for the purchase and sale of
futures contracts, forward contracts, options on futures contracts and other
commodity interests (“Commodity Interests”) and securities issued by the United
States Department of the Treasury (“Collateral”), all on behalf of the Fund and
as described in the Fund’s registration statement on Form S-1 as declared
effective by the United States Securities and Exchange Commission (the
“Registration Statement”), consistent with the investment objectives and
restrictions of the Fund described therein. In the performance of its activities
and duties, Commodity Subadvisor will satisfy its fiduciary duties to the Fund,
will select and monitor on at least a daily basis the Fund’s investments in
Commodity Interests and Collateral, and will comply with the provisions of the
Fund’s Declaration of Trust and Trust Agreement (the “Trust Agreement”) as filed
with the Registration Statement, as the Trust Agreement may be amended from time
to time (to the extent Commodity Subadvisor has been provided with amendments),
and the Fund’s investment objectives, policies and restrictions as disclosed in
the Registration Statement, as such investment objectives, policies and
restrictions may be amended from time to time (to the extent Commodity
Subadvisor has been provided such amendments). Commodity Subadvisor acknowledges
receipt of the Fund’s organizational documents, prospectus and amendments
thereto as of the date hereof.

 

 

 

 

All commissions and expenses arising from the trading of Commodity Interests, or
other transactions in the course of the administration of the Fund’s account,
shall be charged to the Fund’s account with its clearing broker(s). Manager
shall deliver to Commodity Subadvisor, and renew when necessary, a commodity
trading authorization appointing Commodity Subadvisor as the Fund’s agent and
attorney-in-fact for the purpose of trading Commodity Interests and Collateral
on behalf of the Fund. Commodity Subadvisor may place orders for Commodity
Interest transactions and purchases and sales of Collateral for the Fund through
broker/dealers and futures commission merchants (“FCMs”) selected by Commodity
Subadvisor; provided that Commodity Subadvisor will provide Manager and the Fund
on a quarterly basis (or more frequently as reasonably requested by Manager)
with a list of the broker/dealers and FCMs Commodity Subadvisor is then using
(as of the date hereof, the initial list is set forth on Exhibit A hereto), and
Manager may, after receiving such list, object in its sole discretion to the use
of one or more broker/dealers or FCMs due to, among other reasons, a reasonable
belief by Manager that the use of such broker/dealer(s) or FCM(s) would be
detrimental to the Fund and its investors, and Commodity Subadvisor shall cease
using such broker/dealers or FCMs on behalf of the Fund. Commodity Subadvisor
shall use its commercially reasonable efforts to obtain a combination of best
price and execution, taking into account all appropriate factors, including
price, commission, and the size and difficulty of the transaction. In no
instance will a Commodity Interest or Collateral be purchased from the Fund or
sold by the Fund to Commodity Subadvisor or any affiliated person of the Fund or
Commodity Subadvisor, except with the written consent of the Manager.

 

Commodity Subadvisor further agrees that it:

 

a)        Will exercise its commercially reasonable judgment and will act in
good faith and use reasonable care in performing the activities and duties
hereunder;

 

b)        Will conduct its activities and duties under this Agreement in
accordance with, and consistent with, any applicable laws, regulations and
governmental or self-regulatory authority including, without limitation, all
applicable rules and regulations of the United States Commodity Futures Trading
Commission (the “CFTC”), in all material respects;

 

c)        Will report regularly to Manager and will make appropriate persons
available for the purpose of reviewing with representatives of the Manager on a
regular basis the management of the Fund’s Commodity Interests and Collateral,
including, without limitation, review of the general investment strategies of
the Fund with respect to Commodity Subadvisor’s management of the Fund’s
Commodity Interests and Collateral, and the performance of the Fund’s Commodity
Interests and Collateral in relation to standard industry indices and passively
managed commodity index tracking funds and general conditions affecting the
marketplace, and will provide various other reports from time to time as
reasonably requested by Manager;

 

d)        Will submit such reports or information as the Manager may reasonably
request to assist the Fund’s custodian, administrator, accounting agent,
transfer agent and/or independent public accountants (and all other agents,
representatives and service providers to the Fund or the Manager) in the
performance of their activities or duties, cooperate with such persons, take
action to make information in the Commodity Subadvisor’s possession available to
such persons for the performance of their activities or duties and requests made
in connection therewith, and

 

2 

 

 

establish and maintain appropriate operational structure and programs,
procedures and interfaces with such persons so as to promote the efficient
exchange of information and compliance with applicable law and regulation, and
the investment strategies, guidelines and other restrictions and policies of the
Fund;

 

e)        Will reasonably assist in the preparation of periodic reports by the
Fund to its limited owners and to meet other regulatory or tax requirements
applicable to the Fund;

 

f)         Will reasonably cooperate with any third-party audit arranged by the
Manager or the Fund to evaluate the effectiveness of compliance controls;

 

g)        Will not, without the prior written approval of Manager, materially
deviate or change the Fund’s investment strategies, guidelines and other
restrictions and policies;

 

h)        Will monitor the pricing of the Fund’s Commodity Interests and
Collateral, and events relating to the commodity markets in which the Fund
trades or applicable securities markets, and will notify Manager promptly of any
market events or other situations that come to Commodity Subadvisor’s attention
(particularly those that may occur after the close of a foreign market in which
the Fund’s Commodity Interests may primarily trade but before the time at which
the Fund’s Commodity Interests are priced on a given day) that may materially
impact the pricing of one or more of the Fund’s Commodity Interests or
Collateral. In addition, Commodity Subadvisor will assist Manager in evaluating
the impact that such an event may have on the net asset value of the Fund and in
determining a recommended fair value of the affected asset or assets;

 

i)         Other than with respect to the preparation of books and records
typically produced by others (such as by FCMs, custodians and broker/dealers),
will prepare such books and records with respect to the Fund’s Commodity
Interests and Collateral as reasonably requested by Manager and will furnish
Manager such periodic and special reports and certifications as Manager may
reasonably request;

 

j)         Will promptly notify the Fund and the Manager of any material fact
known to the Commodity Subadvisor respecting or relating to the Commodity
Subadvisor or the Fund that is not contained in the Registration Statement, or
any amendment or supplement thereto, but that is required to be disclosed
therein, and of any statement contained therein that is or becomes untrue in any
material respect; and

 

k)         Will promptly notify the Manager and the Fund of any actual or
expected change of control for the Commodity Subadvisor, and of any changes to
executive officers, members or key personnel of the Commodity Subadvisor
including, without limitation, personnel who are portfolio manager(s) with
respect to the Fund.

 

l)         Will obtain and maintain at its sole expense errors and omission
insurance in a reasonable scope and amount. For as long as the net value of the
Fund’s assets calculated in the manner set forth in the Fund’s Prospectus (as
defined below) (the “Assets Under Management”), together with the net value of
the assets of the WisdomTree Coal Fund (“TONS”) calculated in the manner set
forth in TONS’s prospectus and the net value of the assets of WisdomTree
Commodity Index Fund (“GCC”) calculated in the manner set forth in GCC’s
prospectus, are

 

3 

 

 

less than $500,000,000 in the aggregate, $1,000,000 shall be deemed a reasonable
amount of errors and omissions insurance coverage. If the Assets Under
Management of the Fund, TONS and GCC exceed $500,000,000 in the aggregate, the
Commodity Subadvisor will increase its errors and omissions insurance coverage
by an appropriate amount.

 

The Commodity Subadvisor is authorized to and may employ, associate or contract
with such person or persons as the Commodity Subadvisor may deem desirable to
assist it in performing its activities and duties under this Agreement
(including portfolio managers), including Grain Service Corporation, Inc.
(“Grain Service”); provided, however, the compensation of such person or persons
shall be paid by the Commodity Subadvisor, and the Commodity Subadvisor shall be
as fully responsible to the Fund and the Manager for the acts and omissions of
any such person or persons as it is for its own acts and omissions. As may be
mutually agreed by the Fund, Manager and the Commodity Subadvisor, but in any
event at least annually, the Commodity Subadvisor shall discuss with the Fund
and Manager any assistance the Commodity Subadvisor has deemed desirable in
performing its duties under this Agreement (including person or persons involved
therewith).

 

3.          Preparation of Materials. Commodity Subadvisor will reasonably
cooperate with Manager and the Fund in the Fund’s endeavors to prepare and
update, if necessary, the Registration Statement and a prospectus and disclosure
document included therein (the “Prospectus”), promotional brochures or other
marketing materials as well as any other materials reasonably requested or
required by Manager in connection with the organization, operation, or marketing
of the Fund or the registration or renewal of registration of the Shares (as
defined in the Prospectus) for sale to the public in all applicable
jurisdictions (collectively, with the Registration Statement and Prospectus, the
“Materials”). In this regard, Commodity Subadvisor will furnish to Manager such
information as may be reasonably requested for inclusion in such Materials.
Moreover, Commodity Subadvisor agrees to provide to Manager such information as
Manager reasonably requests in order for Manager to make all necessary
disclosures regarding Commodity Subadvisor, its principals, its trading
performance, customer accounts and otherwise as are required in the reasonable
judgment of Manager to be made in such Materials.

 

4.          Representations and Warranties of Manager. Manager hereby represents
and warrants to Commodity Subadvisor that this Agreement has been duly and
validly executed and delivered by, and is a valid and binding contract of,
Manager, enforceable in accordance with its terms and conditions, except as may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights of creditors generally and
except as such enforceability of this Agreement is subject to the application of
general principles of equity (regardless of whether considered in a proceeding
in equity or at law).

 

5.          Representations and Warranties of Commodity Subadvisor. Commodity
Subadvisor hereby represents and warrants to the Fund and Manager that:

 

a)         The information and materials relating to Commodity Subadvisor, its
businesses, principals, and past performance record that has been requested by
Manager, has been delivered to Manager and is current, accurate and complete in
all material respects, and notwithstanding Commodity Subadvisor’s relief from
certain requirements in Part 4 of the CFTC’s regulations, the Commodity
Subadvisor is in compliance with all other applicable laws, rules and
regulations.

 

4 

 

 

Commodity Subadvisor will provide Manager with updated or amended copies of any
such materials when and if such materials are updated or amended;

 

b)         Commodity Subadvisor is not registered as an investment adviser with
the SEC in reliance on the exception from the definition of “investment adviser”
in Section 203(a)(11)(E) of the Investment Advisers Act of 1940;

 

c)         To the extent reasonably available to it and applicable, Commodity
Subadvisor has supplied or upon request will supply, and has made available or
upon request will make available, for review by Manager or its agents
substantially all documents, statements, agreements, confirmations and work
papers relating to all accounts managed by Commodity Subadvisor for the period
covered in any Materials, including for the Fund;

 

d)         Commodity Subadvisor has met, and will continue to meet for so long
as this Agreement remains in effect, any applicable federal or state
requirements, or the applicable requirements of any regulatory agency or
industry self-regulatory organization, necessary to be met in order to perform
services for the Fund pursuant to this Agreement;

 

e)         Commodity Subadvisor is a commodity trading advisor duly registered
with the CFTC and is a member in good standing of the National Futures
Association (“NFA”). Commodity Subadvisor shall maintain such registration and
membership in good standing during the term of this Agreement. Further,
Commodity Subadvisor agrees to notify Manager promptly upon (i) a statutory
disqualification of Commodity Subadvisor under Sections 8a(2) or 8a(3) of the
Commodity Exchange Act (“CEA”), (ii) a suspension, revocation or limitation of
Commodity Subadvisor’s commodity trading advisor registration or NFA membership,
or (iii) the institution of an action or proceeding that could lead to a
statutory disqualification under the CEA or an investigation by any governmental
agency or self-regulatory organization of which Commodity Subadvisor is subject
or has been advised it is a target (which investigation shall not include
routine compliance examinations);

 

f)         There are no material actions that are required to be disclosed
pursuant to CFTC Rule 4.34(k);

 

g)         Commodity Subadvisor is a Delaware limited liability company with
full power and authority to enter into this Agreement;

 

h)         Commodity Subadvisor maintains errors and omissions insurance
coverage in an appropriate scope and amount and shall upon request of Manager,
provide Manager a certificate of insurance evidencing same;

 

i)         This Agreement has been duly and validly authorized, executed and
delivered by, and is a valid and binding contract of, Commodity Subadvisor
enforceable in accordance with its terms and conditions, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to or affecting the rights of creditors generally and except as
such enforceability of this Agreement is subject to the application of general
principles of equity (regardless of whether considered in a proceeding in equity
or at law); and

 

5 

 

 

j)         The representations and warranties made in this Agreement by
Commodity Subadvisor shall be continuing during the term of this Agreement, and
if at any time any event has occurred which would make or tend to make any of
the representations and warranties in this Agreement materially untrue,
Commodity Subadvisor will promptly notify Manager.

 

6.          Compensation. For the services provided and the expenses assumed
pursuant to this Agreement, Commodity Subadvisor agrees to accept as full
compensation the fee specified in Exhibit B hereto.

 

7.          Expenses. Commodity Subadvisor will be responsible for and pay all
expenses incurred by it in connection with its activities and duties under this
Agreement, including, without limitation, providing the personnel, office space
and equipment, including any investment related software or technology
resources, reasonably necessary therewith; provided, however, the Commodity
Subadvisor will not be responsible for the cost of investments (including
brokerage commissions and other related expenses) purchased or sold for the
Fund. The Fund pays all other costs and expenses of its operations, including
custody fees, transfer agent expenses, legal fees, expenses of independent
auditors, expenses of preparing, printing and distributing shareholder reports,
notices, reports to governmental agencies or self-regulatory organizations and
taxes, if any.

 

8.          Independence of Commodity Subadvisor. Commodity Subadvisor shall for
all purposes herein be deemed to be an independent contractor and shall, unless
otherwise expressly provided or authorized herein, have no authority to act for
or represent Manager or the Fund in any way or otherwise be deemed an agent of
Manager or the Fund. Commodity Subadvisor shall not offer or sell or solicit any
offers to purchase the Shares. However, when requested by Manager at such
reasonable times and upon adequate notice as mutually agreed to, Commodity
Subadvisor will assist in the general explanation and presentation of Commodity
Subadvisor’s trading strategies and methods. Nothing herein contained shall be
deemed to require the Fund to take any action contrary to the Trust Agreement,
or any applicable statute, regulation or exchange rule or interpretation of the
staff of an applicable governmental agency.

 

9.          Records of the Fund. Commodity Subadvisor will instruct the Fund’s
broker/dealer(s) and FCMs to furnish copies, and/or will otherwise furnish
copies to Manager as requested by Manager, of all trade confirmations and
trading reports. Commodity Subadvisor will maintain a record of all trading
orders for the Fund’s account that have been filled and will monitor at least
daily the Fund’s open positions. Upon the request of Manager, Commodity
Subadvisor shall permit Manager or its agents and representatives to inspect
such information as Manager may request for the purpose of confirming that the
Fund has been treated equitably with respect to trading conducted during the
term of this Agreement with all client accounts of Commodity Subadvisor or its
affiliates. The books and records pertaining to the Commodity Subadvisor’s
activities and duties hereunder shall be the property of the Fund (although the
foregoing will not prohibit the Commodity Subadvisor from maintaining copies of
all such records). The Manager or its representatives shall have access to such
books and records at all times during the Commodity Subadvisor’s normal business
hours. Upon the reasonable request of the Manager, copies of any such books and
records shall be provided promptly by the Commodity Subadvisor to the Manager or
its representatives.

 

6 

 

 

10.         Compliance. The Commodity Subadvisor shall:

 

a)         Promptly notify the Manager upon determination of any error (or
discovery of any error by a third party, such as the Fund’s accountant) in
connection with its activities and duties hereunder, including but not limited
to any trade errors. With respect to any Commodity Subadvisor error, the
Commodity Subadvisor shall provide a memorandum to the Manager that sufficiently
describes any such error and the action to be taken to prevent future
occurrences of such error;

 

b)         Promptly notify the Manager if it becomes aware of any material
breach of any of the Fund’s investment strategies, guidelines or other
restrictions and policies or of any violation of applicable law or regulation.
The Commodity Subadvisor shall also promptly notify the Manager upon detection
of any material violations on the Commodity Subadvisor’s own compliance policies
and procedures that relate to its activities or duties hereunder;

 

c)         Provide access to the Manager and its agents and representatives to
its policies and procedures pertaining to its activities and duties hereunder
and shall notify the Manager, via quarterly certification or otherwise at the
request of the Manager, of: (1) any material changes to its policies and
procedures; (2) any new policies and procedures as they pertain to activities or
duties performed hereunder; and (3) the retirement of any policies and
procedures as they pertain to activities or duties performed hereunder; and

 

d)         Promptly provide notice to the Manager regarding any inspections,
notices or inquiries from any governmental, administrative or self-regulatory
agency, including without limitation, any deficiency letter, responses to
deficiency letters or similar communications or actions (1) relating to the
Commodity Subadvisor’s activities or duties that relate to the Fund or (2) that
involve matters that could reasonably be viewed as material to the Commodity
Subadvisor’s ability to provide services to the Fund. To the extent that such
inspections, notices, or inquiries relate to the Fund, the Commodity Subadvisor
shall promptly make available such documents to the Manager.

 

11.         Notice of Threatened, Pending or Completed Actions, Suits or
Proceedings.

 

a)         Commodity Subadvisor will give prompt notice to Manager of: (i) any
threatened, pending or completed action, suit or proceeding (including, without
limitation, any reparations or administrative proceeding threatened or
instituted under the CEA to which Commodity Subadvisor was or is a party or is
threatened to be a party; and (ii) any judgments or amounts paid by Commodity
Subadvisor in settlement in connection with any such threatened, pending or
completed action, suit or proceeding.

 

b)         Written notices required to be given pursuant to this Section 11
shall contain all pertinent information concerning the threatened, pending or
completed action, suit or proceeding and, in the case of any pending or
completed action suit or proceeding, shall include a copy of the complaint,
petition or similar documents asserting a claim.

 

7 

 

 

12.         Indemnity.

 

a)         Commodity Subadvisor and each of the Additional Indemnitors listed on
Exhibit C hereto (each, an “Additional Indemnitor”, and collectively with
Commodity Subadvisor, the “Joint and Several Indemnitors,”) jointly and
severally agree to indemnify, defend and hold harmless the Fund and Manager and
their affiliates, including their subsidiaries, directors, officers, members,
managers, trustees, employees, agents, representatives, partners and
shareholders (each, an “Indemnitee”) against any loss, liability, damage, cost,
expenses (including reasonable attorneys’ fees and accountants’ fees), judgments
and amounts paid in settlement (“Losses”) by reason of: (i) any act or omission
of Commodity Subadvisor relating to the Fund (including costs and expenses of
investigating and defending any claims, demand or suit and attorneys’ and
accountants’ fees), including, without limitation, any willful misfeasance, bad
faith or negligence on the Commodity Subadvisor’s part in the performance of its
activities and duties or by reason of the Commodity Subadvisor’s reckless
disregard of its activities and duties under this Agreement or otherwise for
breach of this Agreement; or (ii) any claim, dispute or litigation arising
between Commodity Subadvisor or its affiliates and any party other than the Fund
or Manager, which claim, dispute or litigation is unrelated to the Fund’s
business, and if the Fund or Manager are made a party to such claim, dispute or
litigation by such other party. In the event that the Joint and Several
Indemnitors collectively fail to promptly pay for (or otherwise reimburse) any
Losses, Manager shall be entitled to deduct an amount necessary to pay (or
otherwise reimburse) for such Losses from any Fees due or payable to Commodity
Subadvisor.

 

b)         Promptly after receipt by an Indemnitee of notice of the commencement
of an action as set forth in sub-section a) above, such Indemnitee shall notify
Commodity Subadvisor each of the Additional Indemnitors of the commencement
thereof (such notice to Commodity Subadvisor pursuant to Section 14 hereof shall
constitute notice to each Additional Indemnitor for purposes of this Section
12); but the omission so to notify (or the delay in notifying) the Commodity
Subadvisor will not relieve the Joint and Several Indemnitors from any liability
that they may have to any Indemnitee, except to the extent that the Joint and
Several Indemnitors, jointly and severally, suffer material damage in their
ability to respond to such action as a result of the omission. In case any such
action is brought against any Indemnitee, and it notified Commodity Subadvisor
(and thereby each Additional Indemnitor) of the commencement thereof, the Joint
and Several Indemnitors will be entitled to participate therein and, to the
extent that they may wish, assume the defense thereof, with counsel reasonably
satisfactory to such Indemnitee.

 

c)         The foregoing provisions for indemnification shall survive the
termination of this Agreement.

 

d)         Notwithstanding anything in this Agreement to the contrary, all
securities laws impose liabilities under certain circumstances on persons who
act in good faith, and, therefore, nothing in this Agreement shall constitute a
waiver or limitation of liability under such laws to the extent (but only to the
extent) such liability may not be waived, modified or limited.

 

13.         Term; Termination; Amendment.

 

a)         The term of this Agreement shall commence on the Effective Date and
shall continue until December 31, 2020, unless this Agreement is terminated
earlier as provided

 

8 

 

 

herein. This Agreement shall automatically renew for one-year periods
thereafter, unless either party gives at least one hundred twenty (120) days’
notice of termination prior to the end of the then current term, or unless
terminated earlier as provided herein.

 

b)         Notwithstanding the foregoing, this Agreement may be terminated in
its entirety by Manager immediately upon written notice to Commodity Subadvisor
if:

 

(1)         any litigation or proceeding is commenced against Commodity
Subadvisor, Grain Service, or any affiliate of Commodity Subadvisor that Manager
reasonably believes would have a material adverse effect on Commodity
Subadvisor’s ability to perform its obligations to provide sub-investment
advisory services to Manager and the Fund;

 

(2)         Commodity Subadvisor commits a material breach of the Agreement, and
fails to remedy such breach within a period of thirty (30) business days
following receipt of written notice from Manager specifying the breach and
requesting its remedy;

 

(3)         Manager ceases to act as overall investment manager to the Fund;
provided, however, that if the successor investment manager to the Fund (the
“Successor Manager”) is an affiliate of the Manager, such Successor Manager will
expressly agree in writing to assume all obligations of the Manager under this
Agreement and honor its terms and conditions; provided, further, that in the
case of the foregoing, the Manager shall be released from further obligations
under this Agreement and each non-assigning party agrees to look solely to the
Successor Manager for the performance of the Manager’s obligations; or

 

(4)         the Fund closes for any reason.

 

c)         Notwithstanding the foregoing, this Agreement may be terminated in
its entirety by Commodity Subadvisor immediately upon notice to Manager if
Manager does not pay undisputed fees due Commodity Subadvisor, and Manager fails
to remedy such breach within a period of thirty (30) business days following
receipt of notice from Commodity Subadvisor specifying the amount of undisputed
fees believed due from Manager, including detailed calculations regarding how
the Commodity Subadvisor determined such fees.

 

14.         Notices. All notices, requests, claims, demands and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be delivered by hand or sent by an internationally
recognized overnight courier service with signature required for delivery, by
facsimile where a confirmation of receipt is obtained, provided, however, that
if sent by facsimile the written communication must also be sent by next
business day delivery via an internationally recognized overnight courier
service with signature required for delivery, or by registered or certified mail
(postage prepaid, return receipt requested) to the respective parties hereto at
the following addresses:

 

If to Manager or the Fund:

 

WisdomTree Commodity Services, LLC

 

9 

 

 

c/o WisdomTree Investments, Inc.

245 Park Avenue, 35th Fl.

New York, NY 10167

Attention: Peter Ziemba

Facsimile: (917) 267-3851

  

If to Commodity Subadvisor:

 

GreenHaven Advisors, LLC

c/o Grain Service Corporation, Inc.

3340 Peachtree Road, Suite 1910

Atlanta, GA 30326

Attention: Ashmead Pringle

Facsimile: (404) 261-5468

 

All such communications so addressed shall be deemed given (i) when delivered,
if delivered personally to the intended recipient, or if sent by an
internationally recognized courier service with signature required for delivery,
or if sent by facsimile and a confirmation of receipt is obtained, and
the written communication has also be sent for next business day delivery via an
internationally recognized courier service with signature required for delivery,
or (ii) three business days after being mailed if sent by certified or
registered mail, postage prepaid, return receipt requested, or upon delivery if
actual delivery occurs earlier.

 

15.         Confidentiality. Each party agrees that it will treat confidentially
all information provided by the other party regarding such other party’s
business and operations, including without limitation, with respect to the
Commodity Subadvisor, the investment activities and holdings of the Fund and all
information obtained in the ordinary course of performing its activities and
duties hereunder about the Fund’s prior, present or potential limited owners.
All confidential information provided by a party hereto shall be used by any
other party hereto solely for the purpose of rendering or receiving services
pursuant to this Agreement and, except as may be required in carrying out this
Agreement, shall not be disclosed to any third party. The foregoing shall not be
applicable to any information (i) that is publicly available when provided or
thereafter becomes publicly available, other than through a breach of this
Agreement, (ii) that is independently derived by either party hereto without the
use of any information provided by the other party hereto in connection with
this Agreement, (iii) that is disclosed, upon prior notice to the party whose
information is being disclosed (to the extent such notice is permissible), in
the manner and to the extent required in any legal or regulatory proceeding,
investigation, audit, examination, subpoena, civil investigative demand or other
similar process, or by operation of law or regulation, or (iv) where the party
seeking to disclose has received the prior written consent of the party
providing the information, which consent shall not be unreasonably withheld.
Notwithstanding the foregoing, each party acknowledges that the other party may
provide access to and use of confidential information relating to the other
party to the disclosing party’s employees, contractors, agents, professional
advisors, auditors or persons performing similar functions, as necessary solely
for the purpose of rendering services under this Agreement, provided that each
person or entity shall be subject to confidentiality obligations substantially
similar to those set forth herein. If either party becomes aware of a breach of
this confidentiality provision, it will notify promptly the other party of such
breach and provide such details as it

 

10 

 

 

deems appropriate and in accordance with the standard of care hereunder
regarding the extent of the breach of confidentiality. Each party’s obligations
under this clause shall survive for a period of one (1) year following the
expiration or termination of this Agreement.

 

16.         Business Continuity. The Commodity Subadvisor shall maintain
business continuity, disaster recovery, and backup capabilities and facilities,
through which the Commodity Subadvisor will be able to perform its activities
and duties hereunder with minimal disruptions or delays. The Commodity
Subadvisor will employ reasonable safeguards designed to protect the Fund’s
confidential information. Upon request, the Commodity Subadvisor shall provide
to the Manager copies of its written business continuity, disaster recovery and
backup plan(s) or sufficient information and written certification regarding
such plans to satisfy the Manager. The Commodity Subadvisor represents that it
tests its plan(s) on at least an annual basis, and shall, at the Manager’s
request, provide the Manager with information regarding the results of its
testing.

 

17.         Assignment and Successors. This Agreement may not be assigned
without the express written consent of the other party, which consent shall not
be unreasonably withheld. No activities or duties hereunder may delegated by
either party, except as expressly set forth in Section 2. This Agreement is made
solely for the benefit of, and shall be binding upon, the parties and their
respective permitted successors and assigns, and no other person shall have any
right or obligation under it. Any assignment in violation of this Agreement
shall be void and of no effect. Notwithstanding the foregoing, in the event that
the Manager engages in any (a) merger or consolidation into or with any other
corporation or entity, (b) sale, conveyance, transfer, license, lease or other
disposition of all or substantially all of the assets of the Manager or (c)
acquisition by any person of more than fifty percent (50%) of the voting power
of all securities of the Manager (collectively, a “Change of Control”), the
Manager may, in its sole discretion and without the consent of the Commodity
Subadvisor or any other party hereto, assign this Agreement in connection with
such Change of Control and, upon such assignment and Change of Control, the
successor-in-interest to Manager as a result of the Change in Control will
expressly agree in writing to assume this Agreement and honor its terms and
conditions, and Manager shall be released from further obligations under this
Agreement and each non-assigning Party agrees to look solely to the
successor-in-interest of the Manager for the performance of the Manager’s
obligations.

 

18.         Miscellaneous. The captions in this Agreement are included for
convenience of reference only and in no way define or delimit any of the
provisions hereof or otherwise affect their construction or effect. If any
provision of this Agreement is held or made invalid by a court decision,
statute, rule or otherwise, the remainder of this Agreement will not be affected
thereby.

 

19.         Applicable Law, Entire Agreement, Amendments. This Agreement shall
be construed in accordance with applicable federal law and the laws of the State
of New York, without reference to any conflict of law principles to the
contrary. Commodity Subadvisor consents to jurisdiction and venue of the state
and federal courts sitting in the State of New York, County of New York, U.S.A.
This Agreement is the entire agreement of the parties in respect of the subject
matter and may be amended only by a writing signed by the parties.

 

11 

 

 

20.         Obligations of Fund Only. This Agreement is executed on behalf of
the Fund by officers of the Manager as officers and not individually and the
obligations imposed upon the Fund by this Agreement are not binding upon any of
the Fund’s trustees or shareholders individually but are binding only upon the
assets and property of the Fund.

 

21.         Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but such
counterparts shall, together, constitute only one instrument.

 

22.         Commodity Subadvisor’s Rule 4.7 Advisory and Fund Consent. PURSUANT
TO AN EXEMPTION FROM THE COMMODITY FUTURES TRADING COMMISSION IN CONNECTION WITH
ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THIS BROCHURE OR ACCOUNT DOCUMENT IS NOT
REQUIRED TO BE, AND HAS NOT BEEN, FILED WITH THE COMMISSION. THE COMMODITY
FUTURES TRADING COMMISSION DOES NOT PASS UPON THE MERITS OF PARTICIPATING IN A
TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF COMMODITY TRADING ADVISOR
DISCLOSURE. CONSEQUENTLY, THE COMMODITY FUTURES TRADING COMMISSION HAS NOT
REVIEWED OR APPROVED THIS TRADING PROGRAM OR THIS BROCHURE OR ACCOUNT DOCUMENT.

 

The Fund consents to its account being managed by Commodity Subadvisor being an
exempt account under CFTC Rule 4.7.

 

[SIGNATURES ON NEXT PAGE]

 

12 

 

 

IN WITNESS WHEREOF, Manager, the Fund and Commodity Subadvisor have caused this
Agreement to be executed as of the day and year first above written.

  

GREENHAVEN COMMODITY SERVICES, LLC

(to be renamed WISDOMTREE COMMODITY SERVICES, LLC),

a Delaware limited liability company

 

By: WisdomTree Investments, Inc.

Its: Sole Member

 

By:     Name:     Title:    

 

GREENHAVEN CONTINUOUS COMMODITY

INDEX MASTER FUND

(to be renamed WISDOMTREE CONTINUOUS COMMODITY INDEX

MASTER FUND),

a Delaware statutory trust

 

By: GREENHAVEN COMMODITY SERVICES, LLC

(to be renamed WISDOMTREE COMMODITY SERVICES, LLC),

its Manager

 

By: WisdomTree Investments, Inc.

Its: Sole Member

 

By:       Name:     Title:    

 



[SIGNATURE PAGE TO COMMODITY SUBADVISORY AGREEMENT – GREENHAVEN CONTINUOUS
COMMODITY INDEX MASTER FUND]



 

 

 

 

IN WITNESS WHEREOF, Manager, the Fund and Commodity Subadvisor have caused this
Agreement to be executed as of the day and year first above written.

  

GREENHAVEN ADVISORS, LLC,

a Delaware limited liability company

 

By:     Name: Ashmead Pringle   Title: Managing Member  

 

AGREED, FOR THE LIMITED PURPOSES SET FORTH IN SECTION 12:

 

ADDITIONAL INDEMNITORS, EACH IN THEIR INDIVIDUAL CAPACITIES

 

By:     Name: Ashmead Pringle  

 

By:     Name: Thomas Cooper Anderson   

 

By:     Name: Thomas J. Fernandes  

 



[SIGNATURE PAGE TO COMMODITY SUBADVISORY AGREEMENT – GREENHAVEN CONTINUOUS
COMMODITY INDEX MASTER FUND]

 

 

 

 

EXHIBIT A

 

List of Broker/Dealers and FCMs

 

Morgan Stanley & Co. LLC

 

 

 

 

EXHIBIT B

 

Compensation

 

a)         For the services provided and the expenses assumed pursuant to this
Agreement, Commodity Subadvisor agrees to accept as full compensation an annual
fee equal to twenty percent (20%) of the Manager’s management fee plus twenty
percent (20%) of the Fund’s other expense accrual (excluding brokerage expense
accrual) based on the Fund’s average daily net assets (the “Fee”); provided,
however the minimum annual Fee that Commodity Subadvisor will be paid shall be
$200,000 (the “Minimum Annual Fee”). The Fee shall accrue on each calendar day
and shall be paid by Manager within seven (7) days after the first business day
of the next succeeding calendar month. The daily fee accrual shall be computed
by multiplying the fraction of one divided by the number of days in the calendar
year by the applicable annual rate of fee, and multiplying this product by the
net assets of the Fund as of the close of business on the last preceding
business day on which the Fund’s net asset value was determined. The Fund’s net
asset value for this purpose shall be calculated as provided in the Fund’s
prospectus then in effect. If, at the end of each calendar year that this
Agreement remains in effect, beginning January 1, 2016, and each monthly Fee has
been calculated and paid to Commodity Subadvisor (other than the payment for the
last month of the calendar year), Commodity Subadvisor has not received Fees
equal to the Minimum Annual Fee, then Manager shall pay the shortfall amount to
Commodity Subadvisor at the same time that Manager makes the payment to
Commodity Subadvisor for the last month of the applicable calendar year.

 

b)         For the month and year in which this Agreement becomes effective or
terminates, there shall be an appropriate proration of the Fee on the basis of
the number of days that the Agreement is in effect during the month and year,
respectively. By way of example, if this Agreement were to terminate on the
100th day of a calendar year because the Fund closed on that day, then the
Minimum Annual Fee for that partial year would be $200,000 x (100/365).

 

16 

 

 

EXHIBIT C

 

Additional Indemnitors

 

Ashmead Pringle

Thomas Cooper Anderson

Thomas J. Fernandes

 

17 

